DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
 
Status of Application
Receipt of the amendments to the claims and applicant arguments/remarks, filed on 04/25/2022, is acknowledged.  
Claims 1, 3-8 are pending in this action.  Claim 2 has been cancelled.  Claims 1, 3 have been amended.  Claims 1, 3-8 are currently under consideration.  
Applicant’s arguments have been considered and were found to be persuasive.  Any rejection or objection not reiterated in this action is withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application is a 371 of PCT/KR2019/001183, filed January 28, 2019, which claims benefit of foreign priority to KR10-2018-0010987, filed January 29, 2018.  

Information Disclosure Statement
The information disclosure statement, filed on 04/25/2022, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.
Foreign language references listed in the information disclosure statement(s), for which no English translation has been provided, have not been considered.  If an English abstract has been provided or available for a foreign language document then only the English abstract has been considered.
The information disclosure statement does not include Certificate Statement and Privacy Act Statement (MPEP 609), and/or does not have a signature of the applicant or representative that is required in accordance with CFR 1.33.  

Claim Objections
Claims 3-8 are objected to because of the following informalities:  
Claims 3-6 comprise the typographic error “according to Claim” that needs to be corrected to “according to claim”.  
It is suggested that in claims 7 and 8 the phrase “first coating” should be corrected to “coating” for clarity.  If applicant implies a specific sequence of method steps that should be clearly stated in said claims. 
Appropriate correction is required.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 3-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of (1) copending Application No. 16/965,748; and (2) copending Application No. 17/270,263. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on that copending application since the referenced copending applications and the instant application are claiming common subject matter, as follows:  Pharmaceutical formulations/tablets comprising (i) granules/pellets comprising enantiomer of omeprazole OR salt thereof (e.g., magnesium salt of esomeprazole); and (ii) sodium bicarbonate (NaHCO3), and (iii) wherein said granules/pellets and NaHCO3 are separated by a coating comprising polyvinyl alcohol that does not comprise NaHCO3.  
This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches a large variety of multi-layered formulations that may include proton-pump inhibitors (PPI) as active agents, e.g., omeprazole, its enantiomer, or salt thereof (e.g., esomeprazole magnesium salt), wherein said active agents are coated with layers comprising polyvinyl alcohol, sodium bicarbonate (as an antacid) and other additives for providing different functionality, e.g., a protection from active agent degradation under acidic conditions, providing desired drug release rate at targeted location, etc. 
The prior art does not teach or suggest multi-layered formulations comprising layered structure and constituents as instantly claimed, wherein omeprazole, its enantiomer, or salt thereof (as active agents) are separated from layer comprising sodium bicarbonate.  Applicant teaches that said approach allows improving stability of said formulations and reducing production of impurities during the storage.

Conclusion
No claim is allowed at this time.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615